BOARDMAN, Judge
(dissenting).
The uncontroverted facts show that notice was mailed to appellant’s parents by certified mail at the address he provided the court. A return receipt was not received, neither, however, was the letter returned as undelivered. In a similar situation in Snell v. Mayo, Fla. 1956, 84 So.2d 581, our supreme court held:
. presumptively at least, the notice reached the destination to which it was addressed and sent in due course of mail. (84 So.2d 581, 582).
I am of the opinion that the presumption exists that the letter in the case sub judice likewise reached its destination.
Further, the trial judge, after ascertaining that no reply was received from the parents and that appellant knew of no other address, appointed the public defender as the appellant's guardian.
For the foregoing reasons, I respectfully dissent and would affirm the decision of the trial court.